Citation Nr: 1615064	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-26 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a disability manifested by an elevated left hemidiaphragm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active service from June 1980 to June 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Anchorage, Alaska, Department of Veterans Affairs (VA) Regional Office (RO); the claims file is now in the jurisdiction of the Denver, Colorado, RO.  These matters were previously before the Board in February 2014, they were remanded (by a Veterans Law Judge other than the undersigned) to afford the Veteran a videoconference hearing before the Board.  Such hearing was held before the undersigned in January 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the left shoulder disability, review of the record found that the Veteran complained of bilateral shoulder pain during active service (see, e.g., November 1999 service treatment record (STR)) and several different left shoulder disabilities have been diagnosed following separation from active service, to include (but not limited to): mild to moderate degenerative changes of the acromioclavicular joint (see, e.g., August 2008 VA treatment record and November 2012 MRI report), partial left rotator cuff tear and impingement syndrome (see, e.g., October 2008 VA treatment record), left cervical neuritis (see, e.g., February 2012 private treatment record), and tendinopathy/tendonitis (see, e.g., November 2012 treatment record and MRI report).  Complicating the diagnostic picture is a torn bicep incurred postservice, (see, e.g., June 2007 treatment records), and contemporaneous imaging reports of an essentially normal left shoulder (see, e.g., September 2013 private treatment record).  

The only nexus opinions to address the left shoulder disability are in November 2012 and June 2013 VA examination reports (by the same examiner), in which the examiner (who does not appear to be an orthopedist or rheumatologist) attributed the Veteran's left shoulder disability to two causes: the postservice bicep tear and "inflammatory polyarthralgias" being followed by the Veteran's private rheumatologist.  There is no nexus opinion as to whether the "inflammatory polyarthralgias" are related to the Veteran's active service, which is particularly relevant given that he has been granted service connection for rheumatoid arthritis in numerous other joints, to include the lumbar spine, cervical spine, right shoulder and bilateral hands, feet, knees, and hips.  Given the apparent medical complexity of the Veteran's current left shoulder pathology, documented complaints of pain during active service, and grants of service connection for wide-spread rheumatoid arthritis, the Board finds that remand is warranted for a new examination and nexus opinion regarding the nature and etiology of the Veteran's left shoulder disability/ies.

Regarding a disability manifested by an elevated left hemidiaphragm, it is not in dispute that imaging during active service revealed an elevated left hemidiaphragm.  What is not clear is whether such finding (which appears to have been noted incidentally during treatment for asthma), represents a compensable disability.  This (medical) question was not resolved on February 2012 VA examination.  The Veteran has not reported any symptomatology he believes is related to this finding.  The Board notes that a September 2000 STR suggests that it may be related to phrenic nerve pathology.  Consequently, the Board finds that remand is warranted to determine whether the Veteran has a disability manifested by an elevated left hemidiaphragm. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an examination of the Veteran by an orthopedist or rheumatologist to determine the nature and etiology of his left shoulder disability/ies.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each current left shoulder disability shown/found.

(b) Please identify the likely etiology for each left shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service or a service-connected disability?

The examiner must comment on the prior diagnoses of record, to include (but not limited to) degenerative joint disease, rotator cuff tear and impingement syndrome, left cervical neuritis, tendinopathy/tendonitis, and bicep tear, as well as the diagnoses of rheumatoid and polyarthritis (specifically, whether the "inflammatory polyarthralgia" noted on prior VA examinations as a partial etiology is part of the same disease process for which service connection has been previously granted with respect to other joints.)

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

2.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician determine the existence, nature and etiology of any disability manifested by an elevated left hemidiaphragm.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) any/each disability manifested by an elevated left hemidiaphragm found.   If none is diagnosed please reconcile that conclusion with the finding of such pathology in service, and the September 2000 notation that such disability may be related to phrenic nerve pathology. 

(b) Regarding each such disability entity diagnosed, please indicate whether it is a disease or residual pathology from an injury or is a defect, i.e., in the nature of a congenital or developmental abnormality.  Please indicate (based on the factual evidence of record, and citing to supporting clinical data) when each diagnosed disability entity was first manifested. 

(c) Regarding each diagnosed entity, please opine whether it is at least as likely as not (a 50 percent or better probability) that such was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service. 

(d) If a congenital abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's STRs suggesting phrenic nerve pathology.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

